Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/236,474 filed on December 29, 2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Applicant filed a Request for Continued Examination on January 21, 2021 subsequent to a final rejection mailed on September 21, 2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e), as well as the fee pursuant to 37 CFR 1.136(a)(1) for one-month extension, have been timely paid, the finality of the previous Office action mailed on September 21, 2020 is withdrawn pursuant to 37 CFR 1.114 and applicant’s submission filed January 21, 2021 has been entered.
Applicant has amended claims 1-4, and 7-15. Claims 1-15 are currently pending.

Response to Arguments
Applicant's arguments/remarks filed on January 21, 2021 have been fully considered but are not found to be persuasive because the amendments made to claims do not narrow the scope of the claims nor do they change the scope of the previously-submitted claims – the amended claims are simply rewording of the claims 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined. 
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al., US 2014/0240591 A1 (hereinafter “Rajagopalan”) in view of Ramanujapuram et al., US 2009/0285492 A1 (hereinafter “Ramanujapuram”).
With respect to claim 1, Rajagopalan discloses an apparatus [abstract, FIG. 1] comprising: a network interface to communicate over a network [FIG. 1, pars. 30, 34]; and a processor [FIG. 1, central location 101, par. 31 – any one of the blocks in 101 is a processor] to: receive, via the network interface, a plurality of data streams [FIG. 1, data wherein the plurality of data streams each contain sensor data captured by one or more sensors [FIG. 1, pars. 30-31 – input sources 102a-102c, 106 and 109-110 are any source for data including sensors, video camera, etc. and are not limited to specific components as stated in par. 18; determine, based on analyzing the plurality of data streams [pars. 3-4, 41], that the plurality of data streams contains a subset of related data streams, wherein a portion of the sensor data contained in the subset of related data streams is contextually related [par. 41 – the elements such as descriptors, headers, syntax that are appended to data for destination device to identify the data to be e.g., a video or a temperature, etc., or to indicate how the payload data is formatted or encoded are considered part of data, or a subset of data, and in such instances as video coding the syntax would have to be decoded and analyzed before the decoder can process the payload video stream; therefore, analyzing descriptors is the same as analyzing data because “data” per se include descriptors as well as payload]; select, based on analyzing the subset of related data streams, a convergence function for transforming the subset of related data streams into a converged data stream [par. 41 – the elements such as descriptors, headers, syntax that are appended to data for destination device to identify the data to be e.g., a video or a temperature, etc., or to indicate how the payload data is formatted or encoded are considered part of data and in in such instances as video coding the syntax would have to be decoded and analyzed before the decoder can process the payload video stream; therefore, analyzing descriptors is the same as analyzing data because “data” per se include descriptors as well as payload]; perform the convergence function to transform the subset of related data streams into the converged data stream, wherein the converged data stream is smaller in size than the subset of related data streams [pars. 44-45 – compression of audio/video data results in an encoded bitstream which is smaller in size than the original raw, uncompressed audio/video stream]; perform the convergence function to transform the set of related data streams into the converged data stream [FIG. 1, multiplexer 114, par. 32]; and route, via the network interface, the converged data stream to one or more corresponding destinations over the network [FIG. 1, pars. 30, 33, distribution system 116 serves as a network to transport converged data to destinations 124 and 126]. While Rajagopalan discloses all the elements of the claim, for completeness and in case the applicant does not agree with the examiner’s interpretation of Rajagopalan disclosure, it is noted that Ramanujapuram discloses the limitation wherein the convergence function is selected based on analyzing the subset of related data streams [pars. 15-18 – see references to object recognition or object location in images to identify related data, or camera locations, or image matching, or image quality, etc., the analysis results in identification of related data streams]. Therefore, in view of disclosures by Ramanujapuram, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Rajagopalan and Ramanujapuram with the motivation to analyze image data comprising location of image capture or image recognition algorithms or image resolution to identify related data streams [Ramanujapuram: abstract, par. 18].
With respect to claim 2, Rajagopalan and Ramanujapuram, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Rajagopalan discloses the first limitation of the claim which is the same as subset of related data streams are contextually related based on a type of content within the subset of related data streams [par. 41 – see comments under the above rejection of claim 1].
With respect to claim 3, Rajagopalan and Ramanujapuram, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Rajagopalan discloses the first limitation of the claim which is the same as the fourth limitation of claim 1. Furthermore, Ramanujapuram discloses the limitation wherein the processor is further to: determine that the portion of the sensor data contained in the subset of related data streams was captured within a particular proximity in location and time [par. 16].
With respect to claim 4, Rajagopalan and Ramanujapuram, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Rajagopalan discloses the first limitation of the claim which is the same as the fourth limitation of claim 1. Furthermore, Rajagopalan discloses the limitation wherein the processor is further to: identify a plurality of content names associated with the plurality of data streams, wherein each content name of the plurality of content names indicates a type of content within a particular data stream of the plurality of data streams [par. 5 – where “context description data” is interpreted to mean “content name” in accordance with par. 82 of the PGPUB – see also explanation under Response to Arguments in the final rejection dated September 21, 2020]; and determine that the subset of related data streams are contextually related based on the plurality of content names associated with the plurality of data streams [par. 5].

With respect to claim 6, Rajagopalan and Ramanujapuram, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 4. Furthermore, Rajagopalan discloses the limitation wherein the plurality of content names correspond to a plurality of uniform resource identifiers associated with the plurality of data streams [par. 41 (ref. to “identifier”, “a type or classifier of data”, etc.), and also par. 42 (ref. to “context description data”) and par. 47 (ref. to PID and metadata) where “name” is interpreted to cover a broad definitions in accordance with statements made under Response to Applicant’s Arguments in the above]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
select, based on analyzing the subset of related data streams [pars. 3-4, 41], the convergence function for transforming the subset of related data streams into the converged data stream is further to: select the convergence function from a plurality of convergence functions based on a type of content within the subset of related data streams [par. 43 – ref. to “the encoder 126 can selectively encode one or more content components 200a-k represented by the content data based upon the context description data”].
With respect to claim 8, Rajagopalan and Ramanujapuram, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Rajagopalan discloses the limitation wherein the convergence function comprises a compression function for compressing the subset of related data streams; and the processor to perform the convergence function to transform the subset of related data streams into the converged data stream is further to compress the subset of related data streams using the compression function [pars. 43-44 – ref. to “MPEG-2, MPEG-4, H.264, Quicktime.RTM., Adobe Flash.RTM., Motion JPEG, and the like in par. 43 and “audio/video compression such as MPEG, or any other type of compression”]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
contained in the subset of related data streams; and the processor to perform the convergence function to transform the subset of related data streams into the converged data stream is further to combine the portion of the sensor data using the sensor fusion function [par. 46 – ref. to a multi-program transport stream being more than just a multiplex of data, audio and/or video PESs (program elementary streams) that can fuse data captured by a plurality of sensors of different type, each identified by unique identifier or metadata that is carried in the multi-program transport stream]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 11, Rajagopalan and Ramanujapuram, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Ramanujapuram discloses the limitation wherein the plurality of sensors comprise a plurality of cameras [par. 15 – ref. to different cameras]; and the subset of related data streams comprise visual data captured by the plurality of cameras [par. 15]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.

s 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan in view of Ramanujapuram, as applied to claim 1, and further in view of Sulieman et al., US 8,533,166 B1 (hereinafter “Sulieman”).
With respect to claim 13, Rajagopalan and Ramanujapuram, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. But Rajagopalan and Ramanujapuram, alone or in combination, do not explicitly disclose the limitation wherein the processor to perform the convergence function to transform the subset of related data streams into the converged data stream is further to discard one or more redundant data streams from the subset of related data streams. However, it is well-known in the art of video coding, to a person of ordinary skill in the art, that dropping or skipping one or more frames (with the exception of I-frames) where the frame(s) to be dropped are substantially the same or have a high degree of correlation with a reference frame. Frame skipping or dropping is performed for a variety of reasons amongst which are rate control, management of decoder picture buffer, reducing the frame rate transmission, network bandwidth management. Nevertheless, the examiner, without resorting to taking Official notice, notes that Sulieman discloses a method and apparatus for assessing changes due to motion between a sequence of frames wherein the processor to perform the convergence function to transform the set of related data streams into the converged data stream is further to discard one or more redundant data streams from the set of related data streams [col. 13, lines 21-24]. Therefore, in view of disclosures by Sulieman, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Rajagopalan, Ramanujapuram and Sulieman with the motivation to devise a 
With respect to claim 14, Rajagopalan and Ramanujapuram, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore Sulieman discloses wherein the processor is to transform the subset of related data streams into the converged data stream is further to convert the subset of related data streams into a lower resolution format [col. 12, lines 23-37]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 15, Rajagopalan, Ramanujapuram and Sulieman, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 14. Furthermore Sulieman discloses wherein the wherein the lower resolution format is 1/n of a size of the subset of related data streams, wherein n represents a number greater than 1 [abstract, col. 11, lines 52-54 where “bit rate” represents the size of the data stream with the obvious assumption that n > 1]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.



Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Subramanian et al., US 2019/0124495 A1, discloses wireless device based auto check-in and information sourcing system. 
Smith et al., US 2019/0042900 A1, discloses automated semantic inference of visual features and scenes.
Wu, US 2018/0330610 A1, discloses method and system for managing accident communications over a network.
Faraone et al., US 2018/0184236 A1, discloses method for exchanging information corresponding to a public safety incident.
Araya et al., US 2016/0042767 A1, discloses system and method for integrating data from multiple devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485